Title: Wilson Cary Nicholas to Thomas Jefferson, 30 April 1820
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


					
						
							My Dear Sir
							
								Warren
								Apl 30. 1820
							
						
						The enclosed is a copy of a paper which was some time in your hands, which you turned over to the treasury & it was afterwards assigned to me. In an attempt to settle with Robinson’s estate they claim a credit for £396.10 said to be paid to Gibson & Jefferson in Novr 1800. G & J. say they received the money & gave you credit for it. I was only disposed to admit a credit for the three sums stated on the back of the assumpsit. Because I believed more had not been paid before it was the property of the U.S. if at all & because it wou’d appear from the enclosed extract from the report of the comptroller, upon which the judgement against Mr Randolph was awarded, that he had only credit for the three payments endorsed on the enclosed. You will greatly oblige me if you can give me any information upon this subject, which without some aid I cannot understand
						
							I am Dear Sir most respectfully & sincerely
							
								W. C. Nicholas
							
						
					
					
						My brother P. N. Nicholas holds the assumpsit of Pendleton & Lyons & has an assignment of as much of it as will secure the money loaned me by the estate. I claim int after allowing a reasonable time to convert the certificates into money & I claim £396.10. with interest for  twenty years that sum said to be paid Gibson & Jefferson who had no right to receive it, at all events it is certain Mr Randolph nor myself have ever had credit for one cent of that sum. according to my calculation I can make   mu upwards of  this 
					
				